          Case 3:19-cv-00315-VAB Document 50 Filed 08/12/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


                                                      :
Z.P.                                                  :       CIVIL ACTION
                                                      :       NO. 3:19-cv-00315-DJS
                       PLAINTIFF                      :
                                                      :
v.                                                    :
                                                      :
YALE UNIVERSITY,                                      :
YALE-NEW HAVEN HOSPITAL,                              :
PETER SALOVEY,                                        :
JONATHAN HOLLOWAY,                                    :                               :
DR. LORRAINE SIGGINS,                                 :
JOHN DOES 1-3,                                        :
JANE DOES 1-3,                                        :
                                                      :       AUGUST 12, 2020
                       DEFENDANTS                     :
                                                      :

       JOINT MOTION FOR POSTPONEMENT OF CASE MANAGEMENT PLAN
       The plaintiff and defendants jointly request that the Court grant a four (4) month extension

of all matters governed by the Court’s current Case Management Plan. The reason for this request

is that because the plaintiff has been overseas in Japan since the commencement of this action and

has not been able to return home due to the Covid crisis, and because the plaintiff’s current location

complicates the conducting of a zoom deposition due to the twelve (12) hour time differential, the

defendants have not been able to depose the plaintiff. The specific requested changes in the Case

Management Plan are as follows:


 EVENT                             CURRENT SCHEDULE                  PROPOSED SCHEDULE
 Completion of Discovery           August 14, 2020                   December 14, 2020
 Dispositive Motions               September 14, 2020                January 13, 2021
 Joint Trial Memorandum            September 14, 2020                January 13, 2021
 Trial Ready                       October 6, 2020                   February 4, 2021
 Conference with Court             August 17, 2020                   December 14, 2020
 Status Report                     August 24, 2020                   November 24, 2020
          Case 3:19-cv-00315-VAB Document 50 Filed 08/12/20 Page 2 of 2




THE PLAINTIFF, Z.P.


__________/s/______________________________
Robert J. DeGroot (Pro Hac Vice)
60 Park Pl.
Newark, N.J. 07102
Telephone: 973-643-1930
Facsimile: 973-643-7231
Email: robertjdegroot@aol.com



THE DEFENDANTS,
YALE UNIVERSITY,
YALE-NEW HAVEN HOSPITAL,
PETER SALOVEY, JONATHAN HOLLOWAY, AND
DR. LORRAINE SIGGINS

____________/s/____________________________
BY: Patrick M. Noonan (#ct00189)
Kristianna Tyler, Esq.
Donahue, Durham & Noonan, P.C.
741 Boston Post Road
Guilford, CT 06437
Telephone: (203) 458-9168
Fax: (203) 458-4424
Email: pnoonan@ddnctlaw.com




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.



                                                      _______________/s/________________
                                                              Patrick M. Noonan



                                                 2
